Morse, J.,
dissenting. I am unable to agree with the views of the chief justice in this case.
The article published in the Post and Tribune was carefully supervised by the defendant before it was allowed to go to press, and no doubt but some pains were taken to avoid any responsibility for damages in an action for libel.
A portion of the article came within the principle of privilege, the defendant being superintendent of the schools and the plaintiff being teacher, as it can be considered only as a criticism of her ability and usefulness as a teacher, of which, by his position, he had a right to speak.
But when he went outside of this, and allowed himself to be interviewed as to the personal relations between himself and the plaintiff, he stepped out of the pale of legitimate criticism, and must be responsible for his words, if false.
After describing an interview between them, in which he stated that she seized a paper, or snatched it from a book, in an angry and violent manner, he says:
“On this occasion, in view of the many misunderstandings which our conversations had resulted in, I declined to discuss any matter of importance except in the presence of *185"witnesses, to which decision I have adhered. In view of these misunderstandings, I deemed it unsafe to hold conversations with her without such precautions as I have stated.”
The innuendo in plaintiff’s declaration avers that he meant by this language to impute and charge that the plaintiff was ill tempered, rude, uncultivated, and passionate, and an untruthful person; and that she was an unsafe and dangerous person with whom to hold communications or conversations ; and that it was necessary for his self-protection that •conversations were only had with her in safety in the pres•ence of witnesses.
I think the language used bears out the innuendo, and that ninety-nine persons out of one hundred would naturally interpret such language as implying that the plaintiff was so untruthful that it was not safe to have any important conversation with her alone, as she might pervert,,it. It was most libelous, and there is no privilege known to the law •that will shelter or excuse the defendant in the use of it, if not true.
The evidence also of the plaintiff and defendant, taken together, show conclusively to my mind that defendant was ■actuated by actual malice. There was no excuse for this part of the publication, and the fact that it was not merely loose talk in the heat of excitement, exaggerated by the reporter, but the studied and scholarly words, written and revised after writing in cool blood, of the defendant, for no good purpose, but adds to the meanness and malice of the .article.
The defendant had made his antipatlry against the plaintiff felt at the school board, where it was perhaps px’oper that he ¡should act. She had lost her situation through him. Then, upon the pretense of defending himself, or, as his counsel •claims, to further his own reappointment or election as superintendent, not satisfied with criticising her as a teacher, he unnecessarily and wantonly attacks her character for truth and veracity; and does this through the public press, copies •of which publication he helps to circulate. The consequences are that the plaintiff can get no employment anywhere. If *186what he published is untrue, he has done her a most wanton and grievous wrong, for which the courts of law ought to give her as much redress as they can.
Yet, under the ruling of the court below, she is not allowed to prove the falsity of this charge before a jury; and the doctrine, abhorrent to every sense of justice, is established that a cool and calculating superior can ruin with his untruth his inferior teacher, because it is his -privilege. It is not necessary to cite authorities. If he had said iñ a frank,, impulsive, blunt way that she was a liar, the court would not have hesitated a moment in allowing her ample opportunity to prove the statement false, and in affording her such poor reparation as the law could give her, if it were proven to be untrue. But, forsooth, because it has been polished and revised, and published in more obscure but yet invidious phrase, the meaning of which, however, is plainly apparent to the common understanding of men, courts are to haggle over it, and deny this girl justice. All the learning and sophistry of our profession cannot convince the plain common sense of the average reader, that the defendant, in the use of the word “ misunderstanding,” meant only that the plaintiff was only deficient in her hearing, or in her understanding of what took place in the conversations between her and the defendant. On the contrary, the impression is irresistible that what defendant did mean was that the plaintiff would go away from their talks and intentionally misrepresent what took place between them, and this because of her natural temper and disposition.
It is difficult to understand why this matter of their personal behavior towards one another, or the talks they had, was of any public concern; or why it was necessary for the defendant to publish it, even in his own defense, or for his own advantage in the coming election of superintendent, unless he was conscious that he had not treated her as he ought.
It is evident to my mind from the testimony that from the moment Gen. Trowbridge and another member of the school board called the teachers together, and introduced *187Miss O’Connor to tbem, the defendant .was displeased, and thereafter refused to treat her with the common civility that a gentleman ordinarily pays to a lady, or with the courtesy that his position as her superior demanded. The plaintiff testifies that “ Prof. Sill, during the whole time I taught there, was very unkind to me. Whenever I would ask him a question in particular, he would never give me a polite answer.” His own testimony and his actions corroborate her testimony. When there is evidence that he said to her : “I don’t intend to give you any assistance, help, or support of any kind, and there is no use of your coming to me for it; you may just go along the best way you can,” — it smacks to me qf malice.
The case should have been submitted to the jury, the interview itself, as revised by the defendant, being in the respect I have indicated outside and beyond any just privilege, and the evidence having the strongest tendency to show that the publication was made with actual malice, for the existence of which there does not seem to be, in the record, any adequate excuse or provocation.
A motion for a rehearing was denied May 13, 1886. Morse, J., dissenting.